Title: From Thomas Jefferson to Joseph Carrington Cabell, 28 November 1820
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Poplar Forest.
Nov. 28. 20.
I sent in due time the Report of the Visitors to the Governor, with a request that he would endeavor to convene the Literary board in time to lay it before the legislature on the 2d day of their session. it was inclosed in a letter which will explain itself to you. if delivered before the croud of other business presses on them, they may act on it immediately, and before there will have been time for unfriendly combinations and maneuvres by the enemies of the institution.I inclose you now a paper presenting some views which may be useful to you in conversations, to rebut exaggerated estimates of what our institution is to cost, and reproaches of deceptive estimates. 162,364. D.  will be about the cost of the whole establishment when compleated. not an office at Washington has cost less. the single building of the Courthouse of Henrico has cost nearly that: and the massive walls of the millions of bricks of Wm & Mary could not be now built for a greater sum.Surely Governor Clinton’s display of the gigantic efforts of N. York towards the education of their citizens will stimulate the pride, as well as the patriotism of our legislature, to look to the reputation & safety of their own country, to rescue it from the degradation of becoming the Barbary of the union; and of falling into the ranks of our own negroes. to that condition it is fast  sinking. we shall be, in the hands of the other states what our indigenous predecessors were when invaded by the science & arts of Europe. the mass of education in Virginia, before the revolution, placed her with the foremost of her sister colonies. what is her education now? where is it? the little we have we import, like beggars, from other states; or import their beggars to bestow on us their miserable crumbs. and what is wanting to restore us to our station among our confederates? not more money from the people. enough has been raised by them, and appropriated to this very object. it is that it should be employed understandingly, and for their greatest good. that good requires that, while they are instructed in general, competently to the common businesses of life, others should employ their genius with necessary information, to the useful arts, to inventions for saving labor and increasing our comforts, to nourishing our health, to civil government, military science Etc.Would it not have a good effect for the friends of the University to take the lead in proposing and effectuating a practicable scheme of elementary schools? To assume the character of the friends, rather than the opponents of that object? the present plan has appropriated to the primary schools 45,000. D. for 3. years, making 135,000. D. I should be glad to know if this sum has educated 135. poor children? I doubt it much. and if it has, they have cost us 1000. D. apiece for what might have been done with 30. D. supposing the literary revenue to be 60,000. D. I think it demonstrable that this sum equally divided between the two objects, would amply suffice for both. 100. counties, divided into about 12 wards each, on an average, and a school in each ward of perhaps 10. children, would be 1200. schools, distributed proportionably over the surface of the state. the inhabitants of each ward, meeting together (as when they work on the roads) building good log houses for their school and teacher, and contributing for his provisions rations of pork, beef & corn in the proportion each of his other taxes, would thus lodge and feed him without feeling it, and those of them who are able, paying for the tuition of their own children, would leave no call on the publick fund but for the tuition fee of here and there an accidental pauper, who would still be fed & lodged with his parents. suppose this fee 10. D. and 300. D. apportioned to a county on an average (more or less duly proportioned) would there be 30. such paupers for every county? I think not. the truth is that the want of common education with us is not from our poverty, but from the want of an orderly system. more money is now paid for the education of a part, than would be paid for that of the whole if systematically arranged. 6000. common schools in New York, 50. pupils in each, 300,000 in all; 160,000. D. annually paid to the masters; 40. established academies, with 2218. pupils, and 5. Colleges with 718. students, to which last classes of institutions 720,000. D. have been given, and the whole appropriations for education estimated at 2½ millions of Dollars! what a pigmy to this is Virginia become! with a population all but equal to that of New York! and whence this difference? from the difference their rulers set on the value of knolege, and the prosperity it produces. but still, if a pigmy, let her do what a pigmy may do. if among 50. children in each of the 6000. schools of N. York there are only paupers enough to employ 25. D. of public money to each school, surely among the 10. children of each of our 1200. schools, the same sum of 25. D. to each school will teach it’s paupers (5 times as much as to the same numbers in N.Y.) and will amount for the whole to 30,000. D. a year, the one half only of our Literary revenue.Do then, dear Sir, think of this, and engage our friends to take in hand the whole subject. it will reconcile the friends of the elementary schools, (and none is more warmly so than myself) lighten the difficulties of the University; and promote in every order of men the degree of instruction proportioned to their condition, and to their views in life. it will combine with the mass of our force, a wise direction of it, which will ensure to our country it’s future prosperity and safety. I had formerly thought that Visitors for the schools might be chosen by the county, and charged to provide teachers for every ward & to superintend them. I now think it would be better for every ward to chuse it’s own resident visitor whose business it would be to keep a teacher in the ward, to superintend the school, and to call meetings of the ward for all purposes relating to it  their accounts to be settled, and wards laid off by the courts. I think ward elections better for many reasons, one of which is sufficient, that it will keep elementary education out of the hands of fanaticising preachers, who in county elections would be universally chosen, and the predominant sect of the county would possess itself of all it’s schools.A wrist stiffened by an antient accident, now more so by the effect of age, renders writing a slow and irksome operation with me. I cannot therefore present these views, by separate letters, to each of our Colleagues in the Legislature: but must pray you to communicate them to mr Johnson and Genl Breckenridge, & to request them to consider this  as equally meant for them. mr Gordon being the local representative of the University, and among it’s most zealous friends would be a more useful second to General Breckenridge in the House of Delegates, by a free communication of what concerns the University, with which he has had little opportunity of becoming acquainted. so also would it be as to mr Rieves, who would be a friendly advocate.Accept the assurances of my constant and affectionate esteem & respectTh: Jefferson